MEMO ENDORSED
The Court is in receipt of the above-letter from Defendant
Santiago. At the Court's conference on October 9, 2019 (Dkt.
#61 (transcript)), both Defendants represented to the Court
that they had produced all relevant discovery to Mr. DeBlasio.
The only outstanding discovery was to be produced by Mr.
DeBlasio. The medical release and other discovery requests
were relevant because Mr. DeBlasio has alleged that Defendants
caused him physical and emotional injuries. Mr. DeBlasio
indicated that he would comply with the Court's order that
such discovery be produced to Defendants by December 4, 2019.

The Court is very disappointed to hear that Mr. DeBlasio has
still not executed the medical release or responded to
Defendant Santiago's discovery requests. Mr. DeBlasio is
hereby ORDERED to execute the medical release and respond to
Defendant Santiago's discovery demands by January 5, 2020.

If Mr. DeBlasio does not comply with this order the Court will
dismiss his case for failure to prosecute.



Dated: December 18, 2019                          SO ORDERED.
       New York, New York



                                                  HON. KATHERINE POLK FAILLA
A copy of this Order was mailed by Chambers to:   UNITED STATES DISTRICT JUDGE
Philip E. DeBlasio
NYSID: 04489407Y
DIN No: 19-A-0070
Green Haven Correctional Facility
594 Route 216
Stormville, NY 12582-0010
